Citation Nr: 1705369	
Decision Date: 02/22/17    Archive Date: 02/28/17

DOCKET NO.  17-07 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an effective date prior to March 10, 2010 for the award of a 
70 percent disability rating for depressive disorder/anxiety disorder.

(A separate decision will be issued with respect to the Veteran's appeal of the reduction of benefits and assessment of overpayment.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel



INTRODUCTION

The Veteran served on active duty from June 1998 to June 2001.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in July 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Veteran had requested the opportunity to appear at a Board hearing, but later withdrew that request in October 2016.  As such, the Board will adjudicate the matter based on the evidence of record.  


FINDINGS OF FACT

1. The record shows that the Veteran's service-connected depressive disorder/anxiety disorder had increased to result in deficiencies in work, personal relationships, and mood as of December 8, 2009.

2. The Veteran's claim for an increased disability rating for depressive disorder/anxiety disorder was filed on March 10, 2010, within one year of the demonstrated increase in severity of her disability.


CONCLUSION OF LAW

The criteria for the assignment of an effective date of December 8, 2009, for the award of increased disability of 70 percent for depressive disorder/anxiety disorder have been met.  38 U.S.C.A. §§ 5108, 7104(b) (West 2014); 38 C.F.R. §§ 3.400, 4.130, DC 9434, 20.1100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  The VCAA applies to the instant claim.  However, inasmuch as this decision grants the benefit sought on appeal, there is no reason to belabor the impact of the VCAA on this matter; any notice error or duty to assist failure as to this claim is harmless.  In any case, a March 2013 letter inform to about how effective dates are established.  The RO then readjudicated the issue in a June 2014 statement of the case.  

Rules Governing Effective Dates

Except as otherwise provided, the effective date of an evaluation and award of compensation based on a claim reopened after final disallowance will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.  Generally, the effective date of an award based on a claim for increase of compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110 (a); 
see 38 C.F.R. § 3.400.  One exception to this general rule is that the effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date.  38 U.S.C.A. § 5110(b)(2); see 38 C.F.R. §§ 3.400(o)(1), (2).

The criteria for assignment of a 70 percent disability rating for a mental health disability are: Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.

Facts and Analysis

In this instance, the Veteran filed a claim for an increased disability rating for her depression and anxiety in March 2010.  It was the date of receipt of that claim which was assigned as the effective date for the 70 percent disability rating which was granted in the July 2010 rating decision on appeal.

The Board notes that the Veteran, in her correspondence, has referenced treatment for her mental health problems going back to 2001 and has asserted that VA has overlooked this treatment in determining her disability rating and effective date.  The record shows that in December 2008, the question of increased disability rating for mental health disability came before the Board and a 30 percent disability rating was granted at that time.  The Veteran did not appeal this Board decision to the Court.  The RO issued the rating decision implementing the Board's decision in November 2009 and the Veteran filed a Notice of Disagreement with that rating decision in March 2010.  The RO deemed the March 2010 statement as a claim for an increased evaluation and subsequently issued the July 2010 rating decision on appeal that increased the rating of the service-connected mental disorder to 
70 percent, effective March 10, 2010

Inasmuch as the Veteran did not file an appeal with respect to the award of 
30 percent disability rating in the December 2008 Board decision, that decision is final and the rating decision which implemented that Board decision is not subject to appeal by the Veteran.  See 38 C.F.R. § 20.201 (stating that a notice of disagreement can only be filed with respect to "an adjudicative determination by the agency of original jurisdiction); see also Smith v. Brown, 35 F.3d 1516, 1526 (Fed. Cir. 1994) (noting that construction of regulation to permit review by RO of a Board decision to be avoided); Donovan v. Gober, 10 Vet. App. 404, 409 (1997) (stating that "an RO must not be placed in the anomalous position of reviewing the decision of the [Board], a superior tribunal").  Therefore, the Veteran's submission in March 2010 was properly deemed a claim for increased disability rating for her mental health disability.  The question before the Board is whether entitlement to an effective date prior to March 2010 for the 70 percent rating is appropriate.

The record shows that on January 6, 2010, the Veteran filed a Notice of Occupational Disease and Claim for Compensation with the Department of Labor.  In her claim, the Veteran reported experiencing increased stress due to issues in her job and symptoms including headaches, insomnia, nightmares, inability to concentrate, and depression.  She listed the date of onset of these problems as December 8, 2009.

A written statement from the Veteran's counselor, M.K.W., dated January 14, 2010 noted that the Vetera was being treated for occupational stress, depression, and anxiety.  The provider recommended that the Veteran take a leave of absence for one month, beginning on January 19, 2010, with her ability to return to work being reassessed in late February.  A subsequent statement dated February12, 2010 advised that the Veteran's tentative return to work date was unknown and that further monitoring and assessment would be necessary.

A statement submitted by the Veteran in February 2010 discussed the Veteran's ongoing emotional distress, particularly as it related to her work.  She had experienced ongoing problems with her supervisors which had been the source of legal action, including through the Equal Employment Opportunity Commission (EEOC).  After a period in which she was not working, she had returned to work in June 2009 and began to again experience distress from interpersonal conflicts in the work place.  She then took sick leave for the end of December and beginning of January and returned to a situation so untenable that her therapist recommended a leave of absence.

A copy of a health assessment dated in February 2010 noted that the Veteran was seen in December 2009 for complaints of daily headaches and depression.  She reported work stress going back as far as June 2009, with a recent diagnosis of uncontrolled high blood pressure.  The provider noted that the Veteran had been off work due to illness from December 24, 2009 through December 31, 2009, and had returned to work on January 4, 2010, but found the situation unbearable.  The stress of the work situation elevated the Veteran's blood pressure and her emotional distress to the point that a medical leave of absence was agreed upon by her medical doctors and her psychologist.  It was the provider's opinion that the Veteran needed to continue her home rest, continue both medication and therapy for depression and anxiety, and continue to be on medical leave from work while considering taking a medical retirement because of the impact of her job stress on her quality of life.

At a July 2010 VA examination, the Veteran reported having been treated for anxiety, insomnia, depression, and occupational stress by M.K.W.  She described her current symptoms as constant feelings of sadness, anger, frustration, loneliness, guilty, a sense of failure, mistrust of others, worry, tearfulness, and emotional lability.  During the examination she was tense and was continually wringing her hands, her affect was sad and tearful at times and at other times constricted.  Her mood was anxious, hopeless, depressed, fearful, and dysphoric and she reported that she could never relax her mind.  She felt driven by anxiety, jittery, and irritable, with a sense of being "out of it."  She experienced panic attacks after unpleasant events which lasted up to 90 minutes, and reported having passive suicidal thought when under stress.  The examiner concluded that the Veteran had chronic problems with mood, irritability, lack of interest, social isolation, and an inability to handle stress at her job.  The examiner assessed her symptoms as resulting in less than total occupational and social impairment, but with deficiencies in thinking, family relations, work, and mood.

After reviewing all of the evidence of record, the Board finds that the Veteran's service-connected anxiety and depression had manifested at a level consistent with the assigned 70 percent disability rating prior to the current effective date of March 10, 2010.  Indeed, the evidence in connection with her leave of absence from work indicates that she became unable to handle the emotional demands of her work on December 8, 2009, as listed in her claim for occupational disease filed with the Department of Labor.  Her symptoms as described by her providers from that point forward are the same as those described in the July 2010 VA examination.

The Board acknowledges the Veteran contentions in her August 2010 statement that she has submitted medical reports to VA that show continuous treatments for my service-connected depressive disorder, anxiety disorder dating to 1987, while she was employed with the U.S Postal Service.  As noted above, the December 2008 Board decision is final because it was not appeal to the Court.  38 C.F.R. § 20.1100.  Due to the finality of the 2008 Board decision, the Board, in this decision, cannot disturb the period adjudicate by the former decision.  The Veteran's contentions, as noted in the July 2014 substantive appeal, regarding her treatment in 2009 have been addressed above.

In this regard, the regulations governing the assignment of effective dates provide for an increased disability rating to be effective up to one year prior to the date of claim, based on evidence showing the date of onset of the increased severity.  In light of the evidence of symptoms consistent with a 70 percent disability rating prior to the date of claim and the Veteran's own identification of the date of December 8, 2009, as the date when her symptoms became severe enough that she was unable to handle the demands of her job, an effective date of December 8, 2009, for the 70 percent disability rating is demonstrated.  38 C.F.R. §§ 3.400; 4.130.  


ORDER

Entitlement to an effective date of December 8, 2009, for the grant of a 70 percent disability rating for depressive disorder/anxiety disorder is granted.



______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


